Order unanimously affirmed with costs. Memorandum: Third-party defendant P. S. Bruckel, Inc., contends that Supreme Court erred by granting plaintiff's motion for summary judgment on the issue of liability under Labor Law § 240 (1). We disagree. It is undisputed that plaintiff fell while using a cable to lower himself from a scaffold attached to a bridge some 16 feet above the ground. The availability of a ladder at the worksite does not constitute a defense (see, Heath v Soloff Constr., 107 AD2d 507, 512). (Appeal from Order of Supreme Court, Erie County, Whelan, J.—Summary Judgment.) Present—Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.